Case 18-12491-CSS Doc 1576-3 Filed 11/12/19 Page 1of3

ASSIGNMENT OF ASSET PURCHASE AGREEMENT

This Assignment of Asset Purchase Agreement (this “Assignment”) is entered into as of
April 5, 2019, by and between STRATEGIC GLOBAL MANAGEMENT, INC., a California
corporation (‘Assignor”), and KPC PROMISE HEALTHCARE, LLC, a California limited
liability company (“Assignee”).

RECITALS

A. Assignor is the original “Buyers’ Parent” under that certain Asset Purchase
Agreement dated as of February 25, 2019 {the “Asset Purchase Agreement”) by and among
Promise Healthcare, Inc. as “Sellers’ Parent,” the subsidiaries of Sellers’ Parent listed on
Exhibit 1 thereto as “Sellers,” Assignor as Buyers’ Parent, and the to be formed subsidiaries of
Buyers’ Parent as “Buyers.”

B, The Asset Purchase Agreement provides for (a) the sale to Buyers of substantially
all of the assets of (i) Promise Hospital of Phoenix, Inc., (ii) Promise Hospital of Overland Park,
Inc., (iii) Promise Skilled Nursing Facility of Overland Park, Inc., (iv) Promise Hospital of
Ascension, Inc., dba Promise Hospital Baton Rouge, (v) Promise Hospital of Baton Rouge, Inc.,
(vi) Promise Hospital of Vicksburg, Inc., (vil) Promise Hospital of Wichita Falls, Inc., (viii)
Promise Skilled Nursing Facility of Wichita Falls, Inc., and (ix) Promise Hospital of Salt Lake,
Inc., (b) an option for a Buyer to purchase substantially all of the assets of Promise Hospital of
Dallas, Inc. (the “Dallas Purchase Option”), and (c) the sale to Buyers’ Parent of the names
“Promise” and “Promise Healthcare” and logos of Sellers’ Parent,

C, On March 1, 2019, the United States Bankruptcy Court for the District of
Delaware entered an order in the Chapter 11 cases entitled fn re Promise Healthcare Group,
LLC, et al., Case No. 18-12491 (CSS) (Bankr. D. Del.) [D.J. 832] (the “Sale Order”) approving
the Asset Purchase Agreement and the sale of assets to Buyers and Buyers’ Parent free and clear
of liens, claims, encumbrances and interests.

D. Assignor exercised the Dallas Purchase Option on February 28, 2019.

E. Assignee is a newly formed Affiliate of Assignor, and pursuant to Section 9.5 of
the Asset Purchase Agreement, Assignor may assign all of its rights and obligations under the
Asset Purchase Agreement to Assignee without the consent of Sellers’ Parent or Sellers.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Assignor and Assignee agree as follows:

AGREEMENT

1. Recitals. The above recitals arc hereby incorporated in and made a part of this
Assignment

2. Capitalized Terms. All capitalized terms used in this Assignment and not defined
have the meanings set forth in the Asset Purchase Agreement.

BN 35890969v4
Case 18-12491-CSS Doc 1576-3 Filed 11/12/19 Page 2of3

3. Assignment of Asset Purchase Agreement. Assignor hereby assigns and transfers
to Assignee all of Assignor’s rights and obligations in, to and under the Asset Purchase
Agreement and the Sale Order, including all rights with respect to the Deposit paid into escrow
by Assignor and the Dallas Purchase Option.

4, Assumption. Assignee hereby acknowledges and agrees to all of the terms of the
Asset Purchase Agreement and the Sale Order, accepts the foregoing assignment, and assumes
all obligations and liabilities of Assigner under the Asset Purchase Agreement and the Sale Order
in accordance with the terms thereof. All notices to Assignee as Buyers’ Parent under the Asset
Purchase Agreement shall be sent to Assignee at the address for Assignor set forth in Section 9.8
of the Asset Purchase Agreement.

5. Representations and Warranties, Assignee hereby represents and warrants to
Sellers’ Parent and Sellers that Assignee is a newly formed Affiliate of Assignor and that each
and every representation and warranty of Assignor in the Asset Purchase Agreement is true and
correct with respect to Assignee and is made by Assignee as of the date of this Assignment and
as of the Closing Date and shall survive the Closing.

6. Governing Law. This Assignment shall be governed by and construed in
accordance with the laws of the State of California, without regard to conflicts of law principles.

7 Ratification. Each and every other term, condition, covenant, representation,
warranty and provisions sct forth in the Asset Purchase Agreement shall remain in full force and
effect and is hereby ratified, adopted and confirmed in full by Assignee.

7. Third Party Beneficiaries. Assignor and Assignee acknowledge and agree that
Sellers’ Parent and Sellers are third party beneficiaries of this Assignment.

8, Counterparts; Facsimile Signatures. This Assignment may be executed in any
number of counterparts, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument. This Assignment may be executed and delivered
by facsimile or electronic scan and upon such delivery the facsimile or electronic scan signature
shall be deemed to have the same effect as of the original signature had been delivered to all
parties.

 

[Signature Page Follows]

BN 3589096004
Case 18-12491-CSS Doc 1576-3 Filed 11/12/19 Page 3of3

IN WITNESS WHEREOPF, the parties have executed this Assignment as of the date first
written above. —

ASSIGNOR:

STRATEGIC GLOBAL MANAGEMENT, INC.,
a California corporation

|

  

 

 

 

By: aa
Name: Shoe} _ IAEA LIFE Fi
Title me

ASSIGNEE:

KPC PROMISE HEALTHCARE, LLC,

 

 

 

[Signature Page to Assignment of Remaining Assets APA]
BN 35890969 v4
